Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A number of claims of error are alleged. Only one need be mentioned.
The accused was charged with being drunk on duty, in violation of Article 112, and with the operation of a Ground Control Approach facility while drunk and in such a reckless manner as to endanger life and property, in violation of Article 134, Uniform Code of Military Justice, 10 USC §§ 912 and 934, respectively. The trial began on April 5, 1956, and continued until April 11, 1956. On April 9, several members of the court-martial attended a lecture on military justice given by the staff judge advocate. In his talk, the staff judge advocate discussed certain acts of misconduct which he characterized as being more reprehensible in the military than in the civilian community. One of the acts cited was that of a Ground Control Approach operator incapacitating himself for duty by the use of intoxicants.
The “justice” lecture clearly constituted an improper influence upon the court members in regard to a case upon which they were then sitting. Under the circumstances, reversal of the accused's conviction is required. United States v Zagar, 5 USCMA 410, 18 CMR 34; see also United States v Harris, 8 USCMA 199, 24 CMR 9; United States v Deain, 5 USCMA 44, 17 CMR 44.
The findings of guilty and the sentence are set aside. A rehearing may be ordered.
Judge Ferguson concurs.